Citation Nr: 1734482	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disability, to include the lumbar and cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Veteran testified at a central office Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims file.  

The claim was previously before the Board.  In May 2013, the claim was remanded for additional development.  Subsequently, in an October 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2015, the Court granted a March 2015 Joint Motion for Remand and found that the Board failed to substantially comply with a previous remand order and failed to satisfy the duty to assist.  In May 2016, the claim was remanded again.  For the reasons discussed below, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he injured his back in service in 1986.  Specifically, he states that while onboard the USS Michigan submarine, he slipped on a ladder and fell onto a switchboard.  He reported that later that day, he further injured his back when he fell on his knees during a softball game.  He was examined by a corpsman and reports that he was assessed with a pulled muscle.  Of note, service treatment records are unavailable, with the exception of enlistment examination and history reports. 

The Board notes that in a February 2017 informal hearing presentation and at the May 2017 hearing, the Veteran's representative asserted that the August 2016 addendum opinion was inadequate because (1) the examiner did not fully consider the Veteran's lay statements of a 1986 slip-and-fall injury in service and (2) the examiner was not shown to have expertise or competence in commenting on orthopedic disorders, based on her title as a family nurse practitioner.  The Board finds that further development is warranted with respect to the medical evidence of record.  

With respect to the issue of whether the examiner was incompetent, the Board notes that nurse practitioners are competent to perform examinations and fit squarely into the requirements of 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  As the examiner's competency is challenged based solely on her title as a family nurse practitioner, remand is not warranted on this basis.  

However, the Board finds that remand is warranted for an addendum opinion for consideration of the Veteran's lay statements.  During the May 2017 hearing, the Veteran testified that he was informed by an emergency room physician that he had a calcified disk of the spine that indicated he had an old back injury, one that could date back to the 1980s.  He also testified that other physicians informed him after that he had a "broken back" and due to the calcifications of the spine, treatment for the pain was the only option.  The Veteran contends, therefore, that the presence of the calcified disc confirms an in-service 1986 injury, and that the 1986 injury therefore made him more susceptible to the May 2009 work injury.  The Board notes that, in a May 2009 VA treatment record, a physician noted that a CT scan of the lumbar spine revealed a 4mm calcific density posterior to disc space may represent an old calcified disc fragment.
 
As such, remand is warranted for an addendum opinion.  On remand, the opinion should consider the Veteran's May 2017 testimony and the May 2009 VA treatment record noting a 4mm calcific density posterior to disc space that may represent an old calcified disc fragment.  Additionally, due to the complex medical nature of the Veteran's claim, the Board finds that an opinion by an orthopedic specialist may be helpful.  

Finally, the Board notes that there may be outstanding VA treatment records.  The January 2016 and August 2016 VA examinations cite to medical records that are not associated with the file, to include January 2016 and February 2016 MRI results.  As such, remand is warranted to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records not already of record relating to the Veteran's claim, to include records from May 2013 to the present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Thereafter, forward the Veteran's claims file to an orthopedic surgeon or board certified orthopedic physician for an addendum opinion on the nature and etiology of any back disorder of the lumbar or cervical spine.  If the examiner determines that the Veteran should be provided another examination, one should be scheduled.  The examiner is requested to review the electronic claims file, to include this remand.  Following review of the claims file, the examiner should respond to the following:

a)  Identify any back disability of the lumbar or cervical spine present since July 2009, to include degenerative disc disease with facet arthropathy of the lumbar spine and spondylitis of the cervical spine, even if it has subsequently resolved.

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability of the lumbar or cervical spine is caused by or otherwise related to service, to include a 1985 slip-and-fall and softball injury while stationed aboard the USS Michigan. 

The examiner should consider the Veteran's May 2017 hearing testimony wherein he stated that he was informed by physicians that he had a calcified disk of the spine that was indicative of an early back injury that, therefore, made him more susceptible to the May 2009 work injury.  A May 2009 VA medical record noted that a 4mm calcific density posterior to disc space may represent an old calcified disc fragment.  In providing the requested opinion, the examiner must consider the Veteran's statements.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  Dalton, 21 Vet. App. 23, 40 (2007).  

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the specialist is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




